                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INDIRA SALAS (LUNA),                                       CIVIL ACTION
                Plaintiff,

              v.

NANCY A. BERRYHILL,                                        NO. 17-4990
Acting Commissioner of Social Security
Administration,
                  Defendant.

                                          ORDER

       AND NOW, this 22nd day of October, 2018, upon consideration of Plaintiff’s Request

for Review (Document No. 14, filed April 25, 2018), the record in this case, and the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley dated September 28, 2018,

there being no objection, IT IS ORDERED as follows:

       1.     The Report and Recommendation of United States Magistrate Judge Marilyn

Heffley dated September 28, 2018, is APPROVED and ADOPTED;

       2.     Plaintiff’s Request for Review is GRANTED to the extent plaintiff seeks a

remand to the Acting Commissioner of Social Security and DENIED in all other respects; and,

       3.     The case is REMANDED to the Acting Commissioner of the Social Security

Administration in accordance with the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings consistent with the Report and Recommendation of United States Magistrate Judge

Marilyn Heffley dated September 28, 2018.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
